ORDER
The Disciplinary Review Board having filed with the Court its decisions in DRB 06-256 and DRB 06-098, concluding on the records certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that JAMES J. GALLO of JERSEY CITY, who was admitted to the bar of this State in 1978, and who has been suspended from the practice of law since April 21, 2006, by Order of the Court filed on March 24, 2006, should be disciplined by the imposition of two one-year periods of suspension from practice for unethical conduct established in DRB 05-098 and DRB 06-156m including violations of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.16(d) (failure to take reasonable steps to protect the client’s interests upon termination of representation), and RPC 8.1(b) (failure to cooperate with reasonable requests for information from a disciplinary authority), and Rule 1:20-3(g)(3) (duty to cooperate in a disciplinary investigation);
And JAMES J. GALLO having failed to appear on the Order to Show Cause issued in these matters;
And the Court having determined that respondent’s unethical conduct and his history of defaults and failures to appear on the Court’s Orders to Show Cause warrant his disbarment; In re Kantor, 180 N.J. 226, 850 A.2d 473 (2004);
And good cause appearing;
It is ORDERED that JAMES J. GALLO be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*479ORDERED that JAMES J. GALLO be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of these matter, as provided in Rule 1:20-17.